        Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 1 of 20




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 ANDREW MOBUS,

        Plaintiff and Defendant-in-
        Counterclaim,

        v.                                         C.A. No. 1:17-cv-11011-GAO

 BARD COLLEGE,

        Defendant and Plaintiff-in-
        Counterclaim.


 RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED MATERIAL FACTS
       IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                               AND
             STATEMENT OF ADDITIONAL MATERIAL FACTS
  IN SUPPORT OF DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR
                    PARTIAL SUMMARY JUDGMENT

       In his Motion for Partial Summary Judgment on his claim for breach of contract (the

“Partial Motion”), Plaintiff Andrew Mobus (“Plaintiff”) fails to address, or even mention,

Defendant Bard College’s (“Defendant”) affirmative defense and counterclaim for rescission, in

which Defendant contends that any alleged contract between Plaintiff and Bard College at

Simon’s Rock (“Simon’s Rock”) is rescinded, null, and void to Plaintiff’s multiple

misrepresentations and omissions during the application process at Simon’s Rock. (Document

80, Third Affirmative Defense, Counterclaim). The facts below reflect that Plaintiff and his

representatives made multiple misrepresentations and omissions in his application materials to

Simon’s rock, including with respect to
         Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 2 of 20




          Had Simon’s Rock been aware of the true extent and nature of Plaintiff’s

                                                   Simon’s Rock would not have admitted him, and no

contract would have been formed between Simon’s Rock and Plaintiff. 1

        Defendant submits the following Statement of Additional Material Facts in Support of

Defendant’s Opposition to Plaintiff’s Motion for Partial Summary Judgment, which sets forth the

foundation for its affirmative defense and counterclaim. References to “Tab ___” refer to the

attachments to the Declaration of Scott A. Roberts, filed herewith. References to “Davidson

Aff.” refer the Affidavit of M. Leslie Davidson in Opposition to Plaintiff’s Motion for Partial

Summary Judgment, filed herewith.

        As described in more detail in Defendant’s opposition to the Partial Motion (filed

herewith), the facts set forth below preclude entry of summary judgment for Plaintiff on any

element of its breach of contract claim against Defendant. The purported “facts” offered by the

Plaintiff in support of the Partial Motion (Document 114) – which purport to dissect the

disciplinary procedure that resulted in Plaintiff’s expulsion for violation of the College’s Sexual

Misconduct Policy – therefore have no bearing on the Court’s decision on the Partial Motion.

Rather than expend the College’s resources (and those of the Court) in responding to each of the

myriad ways in which Plaintiff’s “facts” depart from the documentary evidence and testimony in

this matter, Defendant requests leave to refrain from submitting enumerated responses to

Plaintiff’s statement of facts. To the extent that the Court deems it necessary to understand the

facts underlying Plaintiff’s claim for breach of contract, Defendant refers the Court to



1
         As set forth in the Defendant’s Motion for Summary Judgment, the undisputed facts establish that even if a
contract existed between Simon’s Rock and Plaintiff, Simon’s Rock did not breach any such contract, and that
Defendant is entitled to summary judgment on all claims asserted by Plaintiff.


                                                         2
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 3 of 20




Defendant’s Statement of Undisputed Material Facts in Support of Defendant’s Motion for

Summary Judgment, Filed on April 1, 2019.

       Plaintiff Violates

       1.     For his freshman and sophomore years of high school, Plaintiff attended the

Upper School at Collegiate School in New York (“Collegiate”), an all-boys school. (Tab 18 at

BCSR0004513-BCSR0004514; Tab 9 at TPS000180).

       2.




       3.




       4.




       5.




       6.




                                               3
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 4 of 20




7.        In January 2012,




 Mobus Attends                                And


8.        On or about January 23, 2012,




9.




10.




      •




                                          4
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 5 of 20




      •




      •




11.



12.




13.




14.




15.




                               5
        Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 6 of 20




       Plaintiff Violates

       16.    Plaintiff enrolled in the 11th grade at Putney in January 2013. (Tab 28, Deposition

of Mary Lou Malanoski (hereinafter “Malanoski Dep.”), 21:10-14).




                            Plaintiff Violates

       17.

                      Specifically, Putney’s 2012-2013 Student Handbook (“Putney’s

Handbook”) stated that                                                            that students

were thus expected to refrain                        and that students who violated the policy

may face “disciplinary consequences.” (Tab 6 at AM003600; Tab 25, Deposition of Andrew

Mobus (“A. Mobus Dep.”), 30:17-32:12).

       18.




       19.




                                                 6
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 7 of 20




20.




21.




                 Plaintiff Violates Putney’s Policy on Drugs




                                  7
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 8 of 20




22.   Putney’s policies barred




23.




        Plaintiff Violates Putney’s Policy on Possession of Prescription Drugs

24.   Putney’s policies also restricted




25.




26.



27.




                                          8
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 9 of 20




28.




29.




30.




                               9
     Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 10 of 20




Plaintiff Attempts to Obtain Readmission


     31.




     32.




     33.




                                           10
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 11 of 20




34.




35.




36.




37.




                               11
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 12 of 20




38.




39.




40.




                               12
 Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 13 of 20




Plaintiff Gains Admission to Simon’s Rock by Submitting a False and Misleading
                                  Application

 41.




 42.




 43.




 44.




                                     13
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 14 of 20




       45.



                                                     was misleading in multiple

respects.




       46.




                                      14
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 15 of 20




47.




48.




                               15
Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 16 of 20




49.




50.




51.




                               16
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 17 of 20




       52.     In his Complaint, Plaintiff alleges that during the admissions process, he and his

father “fully disclosed” Plaintiff’s academic, psychological, emotional, and social history “in

great detail.” Cp., ¶17. Ms. Taylor was the only person on Simon’s Rock’s Admission

Committee who spoke with Plaintiff and his father, and she testified that they did not disclose

any of the following information:

               •


               •



               •


               •


               •


               •

               •

               •

               •

               •




                                                17
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 18 of 20




     Simon’s Rock Relies to Its Detriment on Plaintiff’s Misrepresentations During the
                                    Admissions Process

       53.     Simon’s Rock is an “early college,” and it is designed for students who

demonstrate the academic, social, and behavioral abilities to commence their undergraduate

studies after the tenth or eleventh grade. (Davidson Aff., ¶ 3).

       54.     Because of the design, nature, and mission of the College, Simon’s Rock has a

thorough and rigorous application process. To be considered for admission, a candidate must

submit an application that includes, among other things, (a) detailed biographical information;

(b) the statement of a parent or guardian attesting to the candidate’s relationships with adults,

emotional and social maturity, and readiness to live away from home; (c) a school report

completed by the candidate’s guidance or college counselor, which speaks to the candidate’s

academic standing and social performance in high school, accompanied by a transcripts of grades

since the ninth grade; (d) two essays; and (e) three letters of recommendation, including two

from teachers of core academic subjects and one from someone who knows the candidate in a

non-academic context, e.g., an extracurricular activity advisor. Additional recommendations

submitted with the candidate’s application, whether from teachers, advisors, or independent

educational consultants, are read and considered. The candidate must also sit for an interview

with one of the College’s Admission Officers. (Davidson Aff., ¶ 4).

       55.     Simon’s Rock’s application requirements are designed to ensure that a candidate

is prepared to participate in and benefit from the College’s highly engaged and rigorous

academic program, and that the candidate will make a positive and constructive contribution to

the campus community. (Davidson Aff., ¶ 5). In evaluating a candidate, the College’s

Admission Committee relies substantially on the candidate’s application materials and interview

to ascertain whether they indicate that a candidate will be able to succeed academically at



                                                 18
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 19 of 20




Simon’s Rock, and to comply with Simon’s Rock’s community standards, including those

described in its Student Handbook. Id. As such, it is critical that a candidate’s application and

supporting materials are factually true and honestly presented, and, for that reason, the College’s

application expressly requires that a candidate certify the veracity of his or her application

materials. Id.

       56.




       57.       Simon’s Rock relied on the multiple, material misrepresentations made by

Plaintiff and his representatives during the admissions process in deciding to admit him for the

Spring 2014 semester. (Tab 22, Defendant Bard College’s Responses to Plaintiff Andrew

Mobus’s Second Set of Interrogatories, pp. 8-12).

       58.       Had Plaintiff submitted an application to Simon’s Rock that honestly and fully

described his academic performance, disciplinary history, behavioral issues, and previous

admissions history, the College’s Admissions Committee would have rejected his request for




                                                 19
       Case 1:17-cv-11011-GAO Document 135 Filed 04/01/19 Page 20 of 20




admission. (Davidson Aff., ¶ 8). Further, had Simon’s Rock learned of the misrepresentations

and omissions in Plaintiff’s application materials during the application process, his dishonesty

alone would have compelled his rejection. Id. at ¶ 9.

                                              BARD COLLEGE,
                                              By its attorneys,

                                              /s/ Scott A. Roberts
                                              Scott A. Roberts (BBO No. 550732)
                                                      sroberts@hrwlawyers.com
                                              Arielle B. Kristan (BBO No. 677048)
                                                      akristan@hrwlawyers.com
                                              Hirsch Roberts Weinstein LLP
                                              24 Federal Street, 12th Floor
                                              Boston, Massachusetts 02110
                                              Tel. (617) 348-4300 // Fax (617) 348-4343
Dated: April 1, 2019


                                 CERTIFICATE OF SERVICE

        I, Scott A. Roberts, certify that this document, filed through the Electronic Case Filing
(ECF) system, will be sent electronically to the registered participants as identified on the Notice
of Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on April 1, 2019.
                                              /s/ Scott A. Roberts
                                              Scott A. Roberts




                                                 20
